Citation Nr: 1310444	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  10-41 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the interruption of vocational rehabilitation benefits, effective January 21, 2009, under the provisions of Chapter 31, Title 38, United States Code, was proper.

(The issue of entitlement to a waiver of debt in the amount of $9,372.99 will be the subject of a separate decision.)


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel



INTRODUCTION

The Veteran served on active duty from July 1978 to February 1982, and from April 1983 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision by the Department of Veterans Affairs (VA).  The Veteran's claims file is now in the jurisdiction of the Regional Office (RO) in St. Paul, Minnesota.

In September 2011, the Board remanded the case so that a Board hearing could be scheduled.  In November 2011, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  A transcript of the hearing is associated with the claims folder.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include PTSD (100 percent), hepatitis C (100 percent), diabetes mellitus (20 percent), left ear hearing loss (0 percent) and delayed pressure urticaria (0 percent), with a combined rating of 100 percent from February 2, 1992 and special monthly compensation.  

2.  The Veteran's nonservice-connected disabilities include compression fracture thoracolumbar vertebrae, defective vision and irritation of the eyes, diabetic retinopathy, right ear hearing loss, peripheral vascular disease, intermittent diarrhea with some reflux, erectile dysfunction, skin problems involving slow healing of wounds, chronic headaches, and peripheral neuropathy of the upper and lower extremities.

3.  Achievement of a vocational goal is infeasible because of a combination of the Veteran's service-connected and nonservice-connected disabilities.


CONCLUSION OF LAW

The interruption of vocational rehabilitation benefits, effective January 21, 2009, was proper, and the criteria for finding that achievement of a vocational goal is reasonably feasible for purposes of entitlement to vocational rehabilitation under Chapter 31 have not been met.  38 U.S.C.A. §§ 3100, 3101, 3102, 3111 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 21.35, 21.40, 21.52, 21.53, 21.57, 21.197, 21.362, 21.364, 21.420 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  As for Vocational Rehabilitation benefits under Chapter 31, regulations regarding a duty to notify and assist exist at 38 C.F.R. §§  21.3, 21.33. 

In the case at hand, the benefit sought was previously granted in August 2008.  As noted below, this case is one of continued eligibility based on feasibility of the Veteran's rehabilitation and employment goals.  It is not a case where entitlement was denied because the claimant did not meet eligibility requirements.  Therefore, the notice to the Veteran as required by 38 C.F.R. § 21.420, which notice is necessary when there is any reduction or termination of benefits other than as part of a scheduled interruption, must be made.  Such notification was provided in January 2009.  An explanation was provided as to the reason for the termination and the Veteran was informed as to the actions required on his part to resume Chapter 31 eligibility and entitlement.  Consequently, the notifications and assistance required by regulation were met.


II.  Analysis

Generally, a veteran is entitled to rehabilitation services under 38 U.S.C.A. Chapter 31 when he either (1) has a service-connected disability rated as 20 percent or more disabling and is determined to be in need of rehabilitation to overcome an employment handicap, or; (2) has a service-connected disability rated as 10 percent disabling and is determined to be in need of rehabilitation to overcome a serious employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.

Alternatively, a person is entitled to a rehabilitation program under Chapter 31 if such a person is a veteran who has a service-connected disability rated at 10 percent or more that was incurred or aggravated in service on or after September 16, 1940, and is determined by the Secretary to be in need of rehabilitation because of a serious employment handicap.  38 U.S.C.A. § 3102(2) (A),(B); 38 C.F.R. § 21.52. 

In order to find that the achievement of a particular vocational goal is reasonably feasible, the facts must show that the effects of the veteran's service-connected and non-service-connected disabilities, when considered in relation to his circumstances, do not prevent successful pursuit of a vocational rehabilitation program and successful employment.  38 C.F.R. § 21.35(h) (2). The criteria for feasibility are:  (1) a vocational goal must be identified; (2) the veteran's physical and mental conditions must permit training to begin within a reasonable period; and (3) the veteran must possess the necessary educational skills and background to pursue the goal.  38 C.F.R. § 21.53(d).  Achievement of a vocational goal is not currently reasonably feasible if the effects of the veteran's disabilities (service and non-service-connected), when considered in relation to his circumstances, prevent him from successfully achieving a vocational goal, or are expected to worsen within the time period needed to achieve the goal, thereby making achievement not reasonably feasible.  38 C.F.R. § 21.35(h) (3). 

A veteran, counseling psychologist or vocational rehabilitation specialist may request a change in the individualized written rehabilitation plan (IWRP) at any time and a change in the statement of long-term goals may be made when achievement of the current goal is no longer reasonably feasible; the veteran's circumstances have changed and/or new information shows that rehabilitation is more likely if a different long-range goal is established; and, the veteran fully participates and concurs.  38 C.F.R. §§ 21.80, 21.94 (2012). 

VA staff shall take required action when the veteran's conduct and cooperation are not satisfactory, and part of the veteran's responsibility towards the successful development and implementation of a program of rehabilitation services is to conform to the rules and regulations of the training or rehabilitation facility at which services are being provided.  38 C.F.R. § 21.362(a) (3), (c) (5) (2012). 

If VA determines that a veteran has failed to maintain satisfactory conduct or cooperation, VA may, after determining that all reasonable counseling efforts have been made and are found not reasonably likely to be effective, discontinue services and assistance to the veteran, unless the case manager determines that mitigating circumstances exist.  In any case in which such services and assistance have been discontinued, VA may re-institute such services and assistance only if the counseling psychologist determines that: (1) the unsatisfactory conduct or cooperation of such veteran will not be likely to recur; and (2) the rehabilitation program which the veteran proposes to pursue (whether the same or revised) is suitable to such veteran's abilities, aptitudes, and interests.  38 C.F.R. § 21.364(a)  (2010). 

The Veteran filed an application for vocational rehabilitation on March 15, 2005.  See VA Form 28-1900.  In a note dated the same day, the Little Rock Vocational Rehabilitation and Employment (VR&E) officer indicated that he had transferred the claim to the Muskogee office.  He expressed concern that any decision he made might have "less than optimal objectivity" based on the "somewhat adversarial nature" of his previous dealings with the Veteran.  (There had been an earlier disagreement over accountability for a boat that the Veteran received through the Independent Living program and then later sold, which will be the subject of a separate decision.)  The officer noted that he had spoken with the Veteran and that he was "okay" with the decision to transfer the claim.  

An April 2005 Counseling Record - Narrative Statement prepared by a counseling psychologist at the Muskogee office indicates that the Veteran had previously been found infeasible for training and employment and that this was the sixth amendment to his Individualized Extended Evaluation Plan (IEEP).  It was noted that the Veteran had a long history of unemployment due to his service-connected disabilities.  He was currently self-employed as a welder and worked a few hours a week.  He had previously operated a pressure cleaning business, but "went broke."  He had completed one year of college.  He had also obtained training as a truck driver with Chapter 31 assistance.  The Veteran was currently seeking vocational rehabilitation assistance so he could obtain a certification in construction at a community college.  He reportedly had been in anger management therapy for several years and had a past history of substance abuse.  He took psychotropic medication as prescribed.  As a result of counseling, it was determined that the Veteran had a serious employment handicap.  However, the officer was unable to determine feasibility and placed the Veteran in extended evaluation.  The officer determined that training was contingent upon a letter from the Veteran's physician stating that he was physically able to maintain and sustain employment as a construction worker.  It was decided that the Veteran would enroll in North Arkansas College and earn a certificate in construction once a doctor's statement was received.  

A December 2005 Counseling Record - Narrative Report (Supplemental Sheet) indicates that the Veteran had successfully completed a two semester course in Construction Equipment Operation.  Therefore, it was determined that he was feasible for further training, if necessary, and employment services.  The Veteran stated that his training had not adequately prepared him because it was a basic entry level program.  He expressed interest in a private school that offered a 3-month intensive training program in heavy equipment operation.  It was noted that this program was very expensive and was located eight hours from the Veteran's home.  The psychologist determined that the Veteran was better suited for an 11-month program at Linn State Technical College, which was closer and less expensive.  It was also a more comprehensive program.

A March 2006 Special Report of Training reflects that the Veteran was working full-time as a blast drill operator.  It was noted that this was a suitable position and "what the veteran trained for as a Chapter 31 participant."  However, ten days later the Veteran called to report that he had quit because he was put to work as a common laborer.  He explained that the duties aggravated his disabilities and were  not compatible with his training.  

In a letter dated March 20, 2006, the Veteran was informed that his vocational rehabilitation program would be interrupted because he was no longer employed.  

In May 2006, the Veteran requested that his file be transferred to the Duluth office as he had returned to that area in order to maintain supervised visits with his son.  He stated that he had been unable to obtain employment due to nepotism and limited employment opportunities in Duluth.  He indicated that he wanted to obtain a graphic arts degree at Duluth Business University.

In a June 2006 email, the Veteran's new rehabilitation counselor indicated that he had "tried a variety of jobs" including truck driving.  The Veteran reportedly could not drive a truck 12 hours a day without stopping to urinate because of his liver condition.  (The Veteran had received a liver transplant in 2000.)  He stated that the heavy equipment operator job involved carrying buckets of gravel all day.  The counselor indicated that he had informed the Veteran that VA could not approve the graphic design program at that time, and that he would need to obtain the file prior to approval of any additional services.

In July 2006, the Veteran complained of getting "the run around" and told the rehabilitation counselor that he was "not going away."  

August 2006 WINRS Case Notes indicate that the Veteran wanted to return to college and complete a degree.  The rehabilitation counselor had "serious concerns" about the Veteran's ability to work.  The Veteran, in turn, requested that his case be transferred to another rehabilitation counselor.  

In September 2006, the Veteran met with a VR&E officer.  He stated that he had applied for approximately 60 jobs since completing the equipment operator program.  The officer discussed job openings that might be of interest, to include driving jobs, and suggested that the Veteran contact a company that often posted heavy equipment operator jobs.  He suggested that the Veteran attend a workshop, but the Veteran declined, stating that he had taken it in the past.

A September 2006 Chapter 31 Acceptance Report indicates that the Veteran was determined to be placeable and was accepted for placement services.  An email dated the same day reflects that the Veteran's case manager had approved him "with some reservations" but that he "was willing to give [the Veteran] a chance."
It was noted that the Veteran's counselor at the Veteran Center was working with him on anger management issues.
 
Later that month, the VR&E officer contacted the Veteran's counselor at the Veteran's Center upon the Veteran's request.  The counselor indicated that the Veteran needed to work on anger management.  

Subsequently, the VR&E officer informed the Veteran about a job opening that involved heavy equipment operation and maintenance.  The Veteran met with the officer a few days later.  He explained that he had not applied for the job opening because the company required criminal background checks.  He felt he would not pass due to the fact that a restraining order was in place and that he had recently been charged with disorderly conduct.  The officer gave the Veteran an application for another heavy equipment operator opening and went over the position's requirements.  The officer instructed the Veteran to submit the application by the deadline and to provide a list of employers whom he had contacted.  The Veteran informed the officer a few days later that he had not applied for the heavy equipment operator job because that company also required a criminal background check.  The officer informed the Veteran that he should have applied anyway and described this as "an opportunity lost."

In October 2006, the Veteran informed the VR&E officer that he had worked one day with a tree service, but quit because "it didn't look like they were going to have him operate any equipment" and because they "required travel with no expenses paid."  Later that month, the officer informed the Veteran that there were not many heavy equipment operator jobs available since companies were winding down for the season.  He suggested that the Veteran apply for an apprenticeship with the union in the spring.  A few days later, the Veteran indicated that a trucking company was interested in hiring him, but that the employer was waiting for verification from the truck driving and equipment operator schools. 

A November 2006 WINRS Case Note indicates that the Veteran's rehabilitation counselor emphasized the need for supportive counseling during employment due to his anger management issues.  A note dated later that month indicates that a doctor's approval was needed to ensure that garage working conditions would not be detrimental to the Veteran's health.

A December 2006 Chapter 31 Monthly Report indicates that the Veteran was thinking of pursuing an automotive technician program at Lake Superior College, but was applying for jobs in the meantime.  He had three interviews scheduled.  He stated that his Veteran Center counselor wanted to place him in an unpaid position to prove that he could keep his temper under control in a work setting.  The Veteran was apparently not receptive to this idea.

In a January 2007 letter, the Veteran was informed of a proposal to interrupt his VR&E program due to the fact that he was not "currently participating in a plan of services." 

A January 2007 Individualized Written Rehabilitation Plan (IWRP) indicates that the goal of the program was to acquire sufficient evaluation information to determine whether the achievement of a vocational goal is reasonably feasible.  The listed objectives included continuing PTSD treatment through the Duluth VAMC and the Twin Ports Outpatient Clinic; working with the Disabled Veterans Outreach Program (DVOP) counselor to help identify and apply for auto related work; and complete the spring 2007 semester at Lake Superior College.  The Veteran was subsequently approved to buy a set of tools for the auto technician course.

A VA Form 28-1905, Authorization and Certification of Entrance or Reentrance into Rehabilitation and Certification of Status, dated January 25, 2007 indicates that the Veteran planned to attend Lake Superior College.

A January 31, 2007 WINRS Case Note indicates that the Veteran's probation agreement required psychological evaluation and anger counseling.  

A February 2007 email exchange between the Veteran and his rehabilitation counselor shows that his kidney disability and diabetes were both worse and that he was having problems with his feet and extremities.  He was also having legal difficulties, which included violating an order of protection.

Subsequently, in a February 2007 letter, the Veteran was informed that his file had been placed in interrupted status "because you reported you are unable to continue with training due to medical and legal issues."

An August 2007 WINRS Case Note shows that the Veteran owed $200 to Lake Superior College and that he wanted his rehabilitation counselor to call the school and ask them to waive the bill.  When the counselor informed the Veteran that he could not tell the college how to deal with past bills not associated with VA, the Veteran swore at the counselor, hung up the phone, and refused to answer when the counselor called back.

An October 2007 WINRS Case Note indicates that the Veteran wished to pursue crane operator training.  

An October 2007 IWRP noted that the Veteran's medical condition had stabilized.

WINRS Case Notes and subsequent emails dated in November 2007 show that the Veteran had completed the crane operator program, but was unhappy with the quality of the instruction.  Specifically, he complained that the instructors were not certified crane instructors.  The rehabilitation counselor contacted the school and was informed that the Veteran had been told prior to starting that the school was not designed to teach him how to operate a crane, but to learn proper safety concerns.  

A November 16, 2007 Rehabilitation Plan shows that the program goal was to acquire and maintain entry level employment in the occupational goal of heavy equipment operator.  Subsequently, the rehabilitation counselor received the Veteran's test results, which show that he failed one of the three exams.  However, the Veteran could retest on that subject within 12 months.

A WINRS Case Note dated later that month states that the Veteran "was well known among employers in the community and there is fear [he] may assault someone at a workplace setting."

Other WINRS Case Notes dated in November 2007 show that the Veteran had spoken with the President of Lake Superior College, who reported that the Veteran should have never been admitted to the crane operator program as he did not have enough experience.  The President reportedly hung up after the Veteran became angry, and later told the Vice President of Student Affairs that she had felt threatened. 

A December 2007 WINRS Case Note indicates that the Veteran failed to report for two appointments.  The rehabilitation counselor wrote that the case would most likely be closed.

On December 18, 2007, the Veteran called the case manager to inquire as to the status of his case.  He was informed that VA intended to not accept him as he had missed two appointments and had failed the crane operator course.  The Veteran apparently began to speak in a loud voice and called the case manager a jerk.  He screamed that nobody is helping him.  He described the crane operator course as a "sham" and accused the instructors of being "idiots."  He told the case manager that he was now an enemy.  

A December 21, 2007 Chapter 31 Final Report indicates that the Veteran had challenged his score at the crane operator's course, but that the failing grade would stand.  It was noted that the Veteran became verbally abusive to the case manager.  A non-emergency safety report was subsequently filed with the Vocational Rehabilitation's Human Resource Office.

A January 2008 WINRS Case Note indicates that the Veteran's rehabilitation counselor had spoken with the director of admissions at a construction school.  Apparently, the Veteran had been "screaming and yelling" at staff members.  The director described the Veteran as a "problem child" and stated that it "would be unsafe for him to attend" due to the concern of potential anger while handling crane equipment.

Later that month, the Veteran sent emails to his rehabilitation counselor and expressed his shock and dismay with the way his case had been handled.  The counselor indicated that the Veteran's claim would be transferred to Hibbing, Minnesota.  The Veteran sent the following reply:

After all I have been through, that you are targeting me for your personal reasoning, that's totally wrong.  I will not go through ANY office accept MY office, and if you think that's going to happen, think again, you are not an island, and you are not beyond discipline.  Maybe if you acted like a man instead of a wounded child, you could get along with others.  Do you honestly think that I am going to Hibbing?  When all that happened was that you got mad, and we argued, are you 8 years old?  I'll be down to see you tomorrow, and I will expect you to act like a grown man.

One week later, the Veteran called to inquire about additional training at an out-of-state construction school.  He indicated that he had "dropped charges" against the case manager so that they could continue working together.  The rehabilitation counselor called the case manager, who reported that the Veteran had threatened to "kick my ass."  The case manager stated that he would no longer meet with the Veteran alone, and indicated that the Department of Labor had dropped its investigation after reviewing the case.

A February 2008 WINRS Case Note indicates that the Veteran met with his rehabilitation counselor and the case manager at the Veteran Center.  The case manager explained that they would continue to meet at the Veteran Center in the future.  At this point, the Veteran "became extremely upset and verbally abusive." The Veteran was informed that the Workforce Center had felt threatened by his phone call.  The Veteran replied "if I feel like I'm ambushed, I fight back."  The case manager asked the Veteran how he was supposed to present him to an employer.  The Veteran initially admitted that his anger "happens a lot of times" but later stated that he seldom gets angry.  He denied having lost a job due to his anger.  He stated "I say exactly what I feel" but then indicated that he would not become verbally abusive on the worksite.  He ended the conversation by expressing his intention to find a job as a heavy equipment operator on his own.

Another February 2008 WINRS Case Note shows that, according to VA treatment records, the Veteran's PTSD was "definitely not in control" and that the Veteran refused formal psychotherapy. 

In a February 2008 letter, the Veteran was informed of a proposal to interrupt his VR&E program because he could pursue employment on his own and remain eligible indefinitely.

Two weeks later, the Veteran called to complain that the case manager was ignoring his emails and that he wanted to file a complaint.  He acknowledged having difficulties with the case manager, but denied having any issues with past employers.  The Veteran met again with his case manager and rehabilitation counselor.  The case manager stressed the importance of taking any kind of employment in order to create an employment history.  The Veteran's resume was reviewed and suggestions were given.  It was noted that the Veteran did not need any vocational services.  It was also noted that the case manager and the Veteran had "talked out their differences" and that the case manager was willing to meet the Veteran in the future assuming an appointment was scheduled.  

However, an April 2008 WINRS Case Note indicates that the Veteran had "filed a complaint" against the case manager for perceived lack of assistance in obtaining employment.  The case manager reported that the Veteran was not employable due to his behavior.

Later that month, the Veteran reported that he was employed as a truck driver and that he had the tools and resources to obtain other jobs if needed.

VA treatment records establish that the Veteran was hospitalized in May 2008.  He initially complained of difficulty standing, as well as right foot and right shoulder pain.  He was noted to have right foot cellulitis and a right shoulder mass on admission.  Liver function tests, bilirubin levels, and creatinine levels were elevated.  It was noted that in the days prior to admission, the Veteran had significant low blood pressure that was likely secondary to septicemia, which caused a decrease in renal function.  MRIs of the right shoulder and right foot were both suggestive of osteomyelitis.  There was also evidence of joint infection.  Antibiotics were administered in the hospital, and the Veteran was ordered to complete a six-week home IV infusion.  Upon discharge, he was instructed to follow up with orthopedic surgery regarding osteomyelitis of the right shoulder and right foot, as well as infectious diseases regarding bacteremia.

In a June 2008 letter, the Veteran was informed that his rehabilitation program had been discontinued effective June 3, 2008 because he was not currently participating in VR&E services.

A transcript from North Arkansas College, dated August 2008, shows that the Veteran had a current term grade point average of 3.40 and a cumulative average of 3.68.

A VA Form 28-1905, Authorization and Certification of Entrance or Reentrance into Rehabilitation and Certification of Status, dated August 19, 2008 indicates that the Veteran planned to attend Indianhead Technical Institute on a full-time basis starting that fall.

An August 19, 2008 WINRS Case Note indicates that the Veteran informed his rehabilitation counselor that he had been fired from his truck driver job after a disagreement with his supervisor.  He indicated that he had been accepted to a machine tool technician school.  The rehabilitation counselor indicated that he gave the Veteran "the benefit of the doubt" and agreed to provide initial evaluation services since machinist program classes were starting soon.

An August 19, 2008 Counseling Record - Narrative Report indicates that the Veteran had a sporadic work history, and that his most recent job had lasted less than a month.  The Veteran reported that his mental condition and anger issues had stabilized.  It was noted that his impairment was primarily in the areas of working around and with others.  It was also noted that he had severe relationship problems.  The rehabilitation counselor noted that the Veteran had temper tantrums when he did not get his way.  He determined that the Veteran had a serious employment handicap.  However, achievement of a vocational goal was uncertain.  The rehabilitation counselor indicated that the Veteran had been verbally abusive to him, the case manager, and school officials.  He noted that the Veteran had participated in many programs, but had not retained employment.  The counselor also referenced the Veteran's "neuropsychiatric condition" and his violation of a protective order.  An Individualized Extended Evaluation Plan (IEEP) was developed for one semester.  

A September 2008 Request for Chapter 31 Medical Services indicates that that the Veteran needed to exercise as his blood sugar was reportedly "skyrocketing." He stated that he needed to address this issue "so I can go to school."    

An October 2008 WINRS Case Note shows that the Veteran felt overwhelmed with homework and PTSD.  He was having trouble sleeping, could not concentrate, and was "stressed out to the max."  He stated that he did not realize how intense the homework would be.

In November 2008, the Veteran called his counselor to report that he had left class after the instructor had embarrassed him.  

A November 2008 Request for Chapter 31 Medical Service indicates that the Veteran was experiencing blurry vision and that he was required to determine 1,000ths of an inch as part of the machinist program.  

Later that month, the Duluth Veteran Center Office Manager reported that the Veteran was making harassing phone calls, being verbally abusive, and making sarcastic comments.

A December 18, 2008 WINRS Case Note shows that the Veteran was sick with shingles.  He reported that finals were the following day, and that his instructor would not allow him to make up missed classes.  The Veteran admitted that he was "doing really bad in math."  He was considering taking an incomplete for the semester and withdrawing from machinist class, with the intention of starting again in summer or fall of 2009.  He stated that he needed to focus on his health.

In a December 18, 2008 letter, the Veteran was informed that his vocational rehabilitation program would be interrupted because he had reported that he was unable to complete extended evaluation at this time due to medical reasons.

A December 19, 2008 correspondence from a VA doctor states:  "[The Veteran] has medical issues for which he is receiving treatment at our clinic.  This prevents him from attending class and operating machinery at this time.  He wishes to withdraw from all classes and return at a later date."

A December 22, 2008 VA treatment record shows that the Veteran's active problems included PTSD.  Specifically, it was noted that he had anger management issues, medical non-compliance, and episodes of threatening behavior in the community.

A January 12, 2009 WINRS Case Note includes a December 22, 2008 progress note signed by the Medical Director of the Twin Ports Outpatient Clinic.  He noted that the Veteran had requested a refill of his medication at the last minute and that this was not the first time he had done this.  He expressed his concern with the legal restraining orders, anger issues, and verbal threats.  He indicated that the Veteran had also misrepresented himself as other patients.  The impression was poor compliance with anti-rejection medications, which had the potential for life threatening consequences; history of PTSD; and anger/threatening behavior in the community resulting in legal action.  He expressed concern for the Veteran, especially during periods of increased stress.  He wrote: "While this MAY all be due to PTSD perhaps other psychiatric diagnosis need[] to be entertained with improved behavior management."

A separate January 12, 2009 WINRS Case Note indicates that the Veteran had registered for spring classes and expected VR&E to fund the program.  The rehabilitation counselor stated that he would need to make a feasibility determination based on the fall 2008 semester, medical notes in his file, and his conduct with staff at the Vet Center.  The Veteran raised his voice, declined an appointment, and hung up the phone.  It was noted that the Veteran continued to be short tempered and rude when he called the Vet Center. 

Later that day, the Veteran dropped off a letter from a VA physician's assistant dated January 9, 2009.  The letter states that "[the Veteran] is recovering from his recent illness and feels able to resume his coursework.  Please assist him with this process."  The Veteran was heard yelling in the lobby.  

On January 21, 2009, the Veteran met with his rehabilitation counselor.  He complained that the machinist school was "blowing him off" and did not want him to attend school there because he "challenges them."  He complained about receiving an incomplete for missing too many classes.  He reported that the math teacher acted like his friend and "then bailed on me."  The Veteran expressed his desire to instead attend Lake Superior College to complete the machine tool certificate.  The counselor indicated that he had reviewed documentation concerning his past anger issues with the case leader and prior training facilities, as well as the December 2008 medical note, and told the Veteran that he could not find him feasible for employment.  Instead, he wanted to complete an Independent Living Assessment.  The Veteran replied "I won't accept that" and "I'm not standing for this crap."  He threatened to sue the counselor and the VA.  The Veteran continued to verbally escalate to the point that the counselor opened the office door and asked him to leave.  The Veteran reportedly shoved himself at the counselor and stated that he "had not seen the last of him."  

Later that day, the Veteran called the rehabilitation counselor back and requested to proceed with Independent Living Services.  The Veteran was informed that he would need to be seen in St. Paul by another vocational rehabilitation counselor.  He reportedly became verbally abusive and insisted on being seen in Duluth.  He accused the counselor of "trying to f[--]k me over."  He reportedly refused to complete an Independent Living assessment in St. Paul.

A January 21, 2009 Feasibility Worksheet indicates that the achievement of a vocational goal was not reasonably feasible.  The Worksheet references an attached Counseling Record - Narrative Report, which summarizes the pattern of verbal abuse, verbal outbursts, and other problems as discussed above.  The rehabilitation counselor wrote:  

[The Veteran has exhibited a pattern of verbal abuse and yelling when he does not agree with information presented . . . Local employers will not hire him due to concerns regarding [the Veteran] may assault someone in the workplace.  VA Twin Ports Outpatient Clinic has documented several instances of [the Veteran] having verbal outbursts toward their staff, two VR&E officers have documented in WINRS regarding the Veteran being verbally abusive towards them, and [the Veteran] has reported difficulties with several schools regarding his interactions with their staff.  

Another January 2009 WINRS Case Note indicates that the Veteran disagreed with the rehabilitation counselor's decision and was angry about not being able to go back to school.  He also disagreed with the December 2008 VA doctor's note.  He accused the counselor of lying.  The counselor reportedly informed the Veteran that "we have to make a decision about his ability to get and keep a job that does not aggravate his disabilities."

In a January 23, 2009 email, the Veteran admitted that he had not handled the situation appropriately when he learned that he had not been approved for machinist school.  However, he stated that he "was filled with injustice" and felt "ambushed and betrayed."  He also acknowledged that he had spoken inappropriately with his case leader's supervisor, but wrote:  "I have NEVER threatened ANY person physically or as much as raised my hand in anger in the 18 years of going in that [Duluth] office."  (Emphasis in the original).  He apologized for having "a big mouth."  The Veteran complained that the VA physician who authored the December 2008 letter had never met him, and stated that everything in that letter was false.  

In a January 26, 2009 email, the VR&E officer stated that the Veteran's medical information was "just one piece of the information" that was used to determine his current feasibility.  She stated that the Duluth office would no longer assist him due to his aggressive and inappropriate behavior.  She wrote:  "If you would like to pursue an Independent Living evaluation, as offered, please indicate your request so we may reassign your case to a counselor in the St. Paul Regional Office."

In an email dated later that day, the Veteran stated that "arguing, and getting loud, with someone you have an established relationship with, is considerably different, than the "Aggression" that you continue to try to label me with."  He wrote "I thought I was being retrained after attempting to gain employment and not finding an opening.  So I am sure you can understand my confusion?"

In a January 29, 2009 email to the VR&E officer, the Veteran stated that the December 2008 VA physician had told him that "even if I had wrote those things, that should not stop you from going to college."  He accused the case leader of lying, and stated that "because I have PTSD, I am wrong."

In a January 30, 2009 email to the Veteran, the VR&E officer stated that the decision regarding vocational rehabilitation services was "based on a continuing pattern of behavior over time that has not shown improvement."  She suggested that the Veteran pursue counseling services at the Duluth Veteran Center.  She implied that the Veteran was using his PTSD as an excuse for his behavior.  She stated that someone would contact him to schedule an Independent Living evaluation.

In an email dated later that day, the Veteran responded that "PTSD is not an excuse, but it is the reason I have hypersensitivity to being treated poorly."  

In February 2009, the Veteran filed an informal claim for aid and attendance based on housebound status.  His correspondence contains the following statement:  "I have been more or less house bound for three years . . . I have no friends, I no longer attend church, I no longer do ANY of the activities that I used to enjoy."  He expressed a desire "to be left alone."  He stated "I rarely leave my home except when I absolutely have to."  With respect to his education, the Veteran wrote "I recently attempted to attend college and of course it turned out to be a disaster."

A February 3, 2009 letter to the Veteran confirmed the decision that it was not currently reasonably feasible to achieve a successful return to suitable, gainful employment.

In a February 15, 2009 email to the case leader, the Veteran stated that the physician who had authored the December 2008 letter "told me personally that not only did he NOT write that letter, but there was not ANY letter in my file that made references as you indicated."  He also denied having rejected the Independent Living assessment, stating "you through [sic] me out of your office so quickly that I actually did not get an opportunity to answer you."  He stated "I did not refuse any help ever."

A March 2009 VA treatment record from the Minneapolis VAMC shows that the Veteran was "upset about being publicly humiliated when he came to [Twin Ports Outpatient Clinic] and how he is seen as being violent."  The Veteran was diagnosed with subacute diarrhea and status post liver transplant, hypertension, diabetes, and "mental health issues."  It was noted that the Veteran had stopped taking his psychiatric medications, but was compliant with his insulin and immunosuppressants.

A March 2009 VA treatment record indicates that the Veteran called Liver Transplant Coordinator at the Nashville VAMC to complain about his care in Minneapolis.  The nurse suggested he make a list of his complaints and discuss them with the Minneapolis patient representative, as she had no control over those issues.  She "pointed out to the patient that he has had difficult with many people in the past and he might want to look at these issues himself."  This was not received well, with the nurse noting "this is a difficult patient who complicates matters himself."

An April 14, 2009 letter from a different rehabilitation counselor at the Duluth office indicates that a telephone meeting had been scheduled for April 29, 2009 in order to "continue your evaluation for Vocational Rehabilitation and Employment benefits."

In an email dated April 18, 2009, the Veteran stated "I hate what you all have done to me, and my family . . . your policies are bullshit, all you do is lie and screw the people who paid for your ability to live free . . . I am upset because I don't want to live like this anymore, and you assholes worry more about how you appear to the public than ACTUALLY helping.  Don't worry I won't expect to get any actual help, I know no that not one of you dirtbags cares about me."

A handwritten note on the April 2009 notice letter indicates that the Veteran did not return the call, and that the counselor left a message.

In an April 29, 2009 letter, the Veteran was informed that his vocational rehabilitation program remained in interrupted status because he had not attended a scheduled telephonic meeting.

In a May 8, 2009 letter, the Veteran was informed that an employment goal was not currently reasonably feasible due to his exhibited history of verbal abuse and threatening language towards service providers, sporadic work history, and domestic abuse and related charges.  In addition, it was noted that his disabilities were not stable, and that this "impacted your ability to obtain and maintain suitable employment.

In a May 16 2009 letter, the Veteran stated "I have tried to activate quite a few education plans, and would have been successful had I not been sick, suffered great loss, or simply been fighting for my very life at times."  He stated that his former rehabilitation counselor authorized his enrollment in spring 2009 classes and made him get a note from his doctor, but then "blew him off" stating that "Iraq Veterans would have to get service first."  He accused that counselor of lying and making false accusations.

The claims file also contains a June 18, 2009 VA treatment record from the Liver Transplant Clinic at the Minneapolis VAMC.  It was noted that the Veteran's cyclosporine (CsA) level was high.  Upon contacting the Veteran, he reported that he was confused about when to hold his CsA before his blood draw.  The liver transplant coordinator indicated that he should arrange for a redraw in order to get an accurate level.  She explained that, for future reference, he should not take the CsA before blood draws.  The Veteran reportedly became very irritable and stated that he was "not taking this browbeating anymore" and hung up.  When the coordinator called back, the Veteran "screamed with multiple expletives that he was f------ tired of people telling him what to do" and hung up again.  The Veteran then called back and yelled more expletives before hanging up.

A July 12, 2009 VA Patient Behavior Committee Note indicates that the June 2009 incident had been reviewed.  The committee decided that the reported behavior did not warrant a flag, but instead sent the Veteran a letter "expressing our concern and reinforcing Medical Center expectations of appropriate behavior."  VA records establish that after receiving the letter, the Veteran called the Liver Transplant Coordinator and called her a liar and accused her of betraying him.

In a July 29, 2009 email, the Veteran stated that he was unable to register for any AutoCAD classes because students in the degree program had priority.  He stated "I don't need anything that your dysfunctional organization has to offer."  He also wrote:  "Because I have stuck up for myself, I have been profiled for things I have never done, or things that mentally ill people do.  I am in full control of all my senses, and I am a good person."

A September 2010 statement of the case (SOC) contains the same information that was contained in the May 8, 2009 letter.  In addition, it was noted that "review of medical records indicates that your mental health symptoms are not adequately controlled at this time."

In a correspondence dated in September 2010, the Veteran repeated much of the above procedural history.  He stated "I do presently work plowing snow in the winter, but this is not a sustainable employment, because of the nature of that work."  He also stated that his former rehabilitation counselor "has continued to threaten me over and over stating each time that he was going to make my life very  hard if I did not stop complaining about his handling of my case."  The Veteran further stated that "there is NO document anywhere that makes a clear delineation that I cannot participate in vocational training."  (Emphasis in original).  He complained that his arrest record should never have been considered.

During his November 2011 hearing, the Veteran submitted two letters from the same VA physician who wrote the December 22, 2008 progress note discussed above.  The October 2010 letter states "I am writing to you in regard to your question about attending school.  At this juncture I see no medical reason you can not attend a school of your choice."  The November 2011 letter states "I am writing to inform you of the results of the tests and evaluation you had done at the Twin Ports Outpatient Clinic.  The good news is you are doing nicely.  To answer your question about returning to school, I see no physical reason you cannot resume your scholastic endeavors."  

The Veteran testified that he had a 3.6 grade point average in the fall of 2008, but was unable to complete the semester because he acquired shingles.  He blamed everything that had happened on his former rehabilitation counselor, and stated that the comments about him being abusive are a "mistake."  He pointed out that there was no negative psychological evaluation of record.  The Veteran testified that he currently worked in the wintertime plowing snow for another individual, and that he periodically operated heavy equipment.  He testified that in light of his PTSD, the best thing for him would be to start a business.  Specifically, he wanted to start a business plowing snow in the wintertime and doing lawn maintenance in the summer.  He indicated that he had support from businessmen in Duluth.  When asked if he would be able to handle the stress of running a seasonal business, he indicated he would only take on clients that he could reasonably handle.  He also testified that he managed the two-apartment building that he lives in.  The Veteran testified that he took all of his medication "faithfully."  Finally, he expressed his desire to get off Social Security.

The Board finds that VA's determination that the Veteran's program objective was not reasonably feasible under the facts of the case was appropriate.  The record establishes that the Veteran has serious limitations in working with others due to the unstable nature of his mental health.  Specifically, the record shows a longstanding pattern of inappropriate behavior with VRS employees, medical professionals (to include those in nonpsychiatric fields), and various school officials.  In addition, the record establishes that the Veteran's mental health status has resulted in numerous problems in communicating with the Veteran on a variety of topics, to include the status of his service-connected disabilities, his chances of employability, and his choice of degree programs.  

At different times the Veteran has alleged that he was unable to work or attend school due to service-connected and nonservice-connected disabilities.  He initially completed training to work as a truck driver, but was unable to work in that field due to a service-connected disability.  Specifically, he contends that he cannot driver for extended periods of time without stopping to urinate due to his liver transplant.  In 2006, he quit a job working full-time as a blast drill operator because the duties of that position "aggravated his disabilities."  His request to earn a machinist tool certificate was approved in 2008, and he enrolled in classes that fall.  VA treatment records and case notes show that the Veteran initially had trouble with his vision and blood sugar levels.  It soon became clear that the Veteran was struggling with his PTSD symptoms.  Unfortunately, the Veteran became ill with shingles and could not complete that semester's coursework.  However, it was only after receiving a letter from the VAMC indicating that the Veteran's service-connected disabilities precluded him from attending school at that time, that the rehabilitation counselor placed the Veteran in interrupted status.  

The Board acknowledges the October 2010 and November 2011 letters from the medical director of the Twin Ports Outpatient Clinic, which indicate that there is no physical reason he cannot attend school.   However, neither letter comments on the Veteran's mental health.  While the record contains some evidence, including the Veteran's November 2011 testimony, indicating that he is compliant with his psychiatric medication, he has not pursued psychiatric treatment.  Several years of anger management classes have not resolved these problems.  The Board simply cannot discount the abundance of evidence establishing a long-standing pattern of abusive behavior, to include repeated threats to VRS employees, VAMC personnel, and school officials.  The Board consequently agrees with the assessment that, until the Veteran can demonstrate that he is able to get along with others, achievement of a vocational goal is not reasonably feasible.  

The Board also acknowledges the Veteran's testimony that the inappropriate behavior noted above was a "mistake" and "situational" in that it directly related to personal conflict with his rehabilitation counselor.  However, the evidence of record does not support this alleged characterization of the Veteran's behavior.  Rather, it shows that the Veteran engaged in a pattern of inappropriate behavior, to include threats, which extended beyond interaction with his rehabilitation counselor.  In the Board's view, since the Veteran filed his original claim for Chapter 31 benefits in July 1996, VA has fulfilled its obligation to assist the Veteran in pursuing a vocational goal.  In addition, as noted by numerous changes in the Veteran's rehabilitation plan, VR&C has indicated a willingness to work with the Veteran.  Numerous documents establish that various VRS individuals, to include the Duluth rehabilitation counselor, have given the Veteran the benefit of the doubt.  The Board discerns no evidence of an interest on the part of the rehabilitation counselor other than assessing the feasibility of the Veteran's rehabilitation and employment goals.

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, 
and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the claim.  The interruption of benefits was proper.


ORDER

The interruption of vocational rehabilitation benefits, effective January 21, 2009, under the provisions of Chapter 31, Title 38, United States Code, was proper, and the appeal is denied. 



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


